UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2013 U.S. Rare Earths, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or other jurisdiction (Commission IRS Employer of incorporation or organization) File Number) Identification No.) 5600 Tennyson Parkway, Suite 190 Plano, Texas 75024 (Address of principal executive offices) Registrant’s telephone number, including area code: (972) 294-7116 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 7, 2013, U.S. Rare Earths, Inc. (the “Company”) released a Letter to Shareholders.The Letter to Shareholders is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information disclosed under this Item8.01, including Exhibit99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1U.S. Rare Earths, Inc. Letter to Shareholders dated November 7, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. November 8, 2013 By: /s/Kevin Cassidy Kevin Cassidy Chief Executive Officer 3
